Citation Nr: 0917540	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability (back).

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the VA 
Regional Office (RO) in Waco, Texas, that denied service 
connection for a lumbar spine and left leg disability.  

The Veteran was scheduled for a hearing before the Board in 
February 2009; however, the Veteran did not appear.


FINDINGS OF FACT

1.  The Veteran does not have a lumbar spine disability 
related to his military service.

2.  The Veteran does not have a left leg disability related 
to his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A.  
§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the Veteran's claim for service connection 
for a lumbar spine disorder, the service treatment records 
are negative for any treatment or diagnosis of a lumbar spine 
disability.

In addition to service treatment records, the Board has 
reviewed the Veteran's VA outpatient treatment records.  One 
record, dated September 2006, shows that the Veteran 
complained of back pain that started in 2004.  

Another record, dated January 2007, from Dr. R.L.S., MD, 
shows that the Veteran complained of lower back pain and 
indicated that he injured his back when he was involved in a 
car accident when he was 10 years old.  After the exam, the 
Veteran was diagnosed with chronic low back pain secondary to 
degenerative joint and disc disease.  Neither the Veteran nor 
Dr. R.L.S. indicated that the injury stemmed from the 
Veteran's active military service.

The Board must find that, overall, the service medical 
records, VA outpatient treatment records, Social Security 
Administration medical records, and private medical records 
provide evidence against this claim, as they fail to indicate 
a lumbar spine disorder originating from the Veteran's period 
of active service many years ago.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a lumbar spine disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

With respect to the Veteran's claim for service connection 
for a left leg disorder, the service treatment records are 
negative for any treatment or diagnosis of a left leg 
disorder or injury.

One VA outpatient treatment record, dated September 2006, 
indicates that the Veteran reported intermittent left leg 
weakness.  He stated that he could not walk far.  The 
etiology of the left leg pain was not indicated.  

The private treatment record from Dr. R.L.S., MD, discussed 
above, indicates that the Veteran suffered constant left leg 
pain.  Neither the doctor nor the Veteran indicated that the 
pain originated from service.

Again, the Board must find that, overall, the service medical 
records, VA outpatient treatment records, Social Security 
Administration medical records, and private medical records 
provide evidence against this claim, failing to indicate a 
left leg disorder originating from the Veteran's period of 
active service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a left leg disability.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on July 25, 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence shows that the Veteran was not 
treated for his lumbar spine disability or left leg 
disability in service.  Service treatment records are 
negative for treatment or diagnosis of the disabilities and 
medical records subsequent to service fail to indicate any 
connection between the disorders and service.  Therefore, a 
VA examination is not required for either disability as there 
is no scintilla of evidence indicating a nexus between the 
disabilities and active service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from the Social Security 
Administration.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a left leg disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


